 514DECISIONSOF NATIONALLABOR RELATIONS BOARDTheMayDepartmentStores Company d/b/a TheM.O'NeilCompany'andRetailClerksInternationalAssociation,Local 698, AFL-CIOPetitioner.Cases 8-RC-7117, 8-RC-7138, and8-RC-7146April 23, 1969DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearingwas held before Hearing Officer JohnVincek.Following the hearing, this case wastransferred to the National Labor Relations BoardinWashington, D.C., pursuant to Section 102.67 oftheNationalLabor Relations Board Rules andRegulations and Statements of Procedure, Series 8,as amended. Thereafter, briefs were filed by theEmployer and the Petitioner.Pursuant to the provisions of Section 3(b) of theAct, theNationalLaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, including thebriefs, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The appropriate units: In essence, thePetitioner seeks separate units of the Employer'sAkron, Stow-Kent, and Barberton, Ohio, stores.The Employer contends that separate units are inderogation of Section 9(c)(5) of the Act, and thatonly a chainwide unit is appropriate.'The Employer operates 12 department stores andtheGilchristRoadDistributionCenter,a"hard-goods"warehouse,inAkronandthesurrounding area. The Employer has a central store,the downtown Akron store, which also houses theEmployer's administrative offices, a "soft-goods"warehouse, and many services which are providedfor the remaining stores in the chain. Briefly, such'Employer's name as amended at the heanngThe Employer at the heanng moved to have the petitions dismissed onthe ground that Sec 9(c)(5) of the Act precludes the Board from findingthe requested units appropriate on the basis of extent of organization Asthe determination of the appropriate units in this case is based on factorsother than the extent of organization, the Employer's motion is herebydismissedcentralizedservicesconsistofpurchasing,merchandising,advertising,personneland laborrelations,laundry, display construction,accounting,and auditing.In addition, the downtown Akronstore has a maintenance force for use at all stores,andalsooperatesvariouscustomerservicedepartments(such as an alterations department anda reupholstering department) for all branches nothaving facilities for these services.Approximately 44percent of the downtown Akron store'semployeesand about 37 percent of its floorspace are involved,at least to some extent,in servicing the entire chainThe downtownAkronstore is located about 8miles from the Barberton store and 12 miles fromthe Stow-Kent store. The downtownAkronstore isabout 8 miles from the Gilchrist Road warehouseand about5, 7, 23, 25, 25, 25, 35,65, and 82 milesfrom the remaining stores.Indeterminingwhether a requested unit isappropriate,the Act provides that the "Board shalldecide in each case whether,inorder to assure toemployees the fullest freedom in exercising therights guaranteed by thisAct, theunit appropriatefor the purpose of collective bargaining shall be theemployer unit. . .plant unit or subdivision thereof." 3However,in"determiningwhetheraunitisappropriate for the purpose specified in sub-section(b),theextent towhich the employees haveorganized shall not be controlling."'InHaag Drug Company,Incorporated,169NLRB No. 111, we reaffirmed the policy that:a single store in a retail chain,likesinglelocations in a multi-location enterprises in otherindustries,ispresumptivelyan appropriate unitfor bargaining....The employees in a singleretailoutlet form a homogeneous,identifiable,and distinct group,physically separated from theemployees in the other outlets of the chain; theygenerallyperformrelatedfunctionsunderimmediate supervision apart from employees atother locations;and their work functions,thoughparallel to, are nonetheless separate from, thefunctions of employees in the other outlets, andthus their problems and grievances are peculiarlytheirown and not necessarily shared withemployees in the other outlets.In theHaagcase,we recognized that retail chainoperations nearly always involve a high degree ofcentralization,especiallyintheareasofrecordkeeping,merchandising,administration, andlabor relations policy.However,we found moresignificance in the fact that:the employees perform their day-to-day workunder the immediate supervision of a local storemanager who is involved in rating employeeperformance,or in performing a significantportion of the hiring and firing of the employees,and is personally involved with the daily matters'See Sec 9(b) of the Act'See Sec 9(c)(5) of the Act175 NLRB No. 97 MAY DEPT. STORES CO.whichmake up their grievances and routineproblems.ClarenceRandall,Vice-President andGeneralOperationsManager, testified that the branch storemanagers are "involved in the day-to-day operationof the (branch) stores." He further testified thatwhile the stores coordinator (part of the centraladministration) isateachbranchmore thanoccasionally, he is not there every day. Indeed, therecord contains repetitive testimony that a branchstoremanager, and supervisors subordinate to him,"guide the day-to-day, hour-to-hour operation of .. .a branch store" despite the'fact that these branchstore personnel are also responsible to the centralstaff.Randall further testified that most hiring occursat the branch stores. Generally the prospectiveemployee applies to a branch employment managerand is interviewed by a branch store departmentmanager.CarlCaligiuri,Vice-PresidentandPersonnelDirector, testified that a branch storeemployment manager "approve(s) the opening (forthebasic staff) and based on that they wouldapprove, they would hire persons on the basic staff."In some cases a branch store employment managermight also hire for supervisory positions.We notethatCaligiuri testified that final approval in theabove hiring procedure is the responsibility of thecentral personnel staff. But it is clear that branchpersonnel have substantial authority in the hiringprocess; and while final approval in most instancescomes from the central staff, the decision to hiregenerally is effective at the branch level.'The performance of selling employees is evaluatedon the Employer's standard forms' by the supervisorat the employee's location. It appears that a branchstoremanager personally evaluates the performanceof thenonsellingemployees, although he may alsoevaluate selling employees. Again we are cognizantthatWilliamFischer,thePerformanceReviewDirector, assimilates and corrects these performanceevaluations.However, Fischer's job does not detractsubstantiallyfrom the position of branch storepersonnel in making the initial evaluations, whichserve as an important factor in the granting of meritincreases and promotions.'The record indicates that while the Employer'sExecutive Committee sets the overall labor relationspolicy for the chain,it isthe responsibility of eachbranch store manager to implement such policy, andto exercise discretion within the basic guidelines. Forexample, he may effectively discharge an employeeforrepeated tardiness, and hemay disciplineemployeesin certain situations.While there appear'The Stow-Kent store manager estimated that his recommendations onhiring are about75 percenteffective'While it is the Employer'spolicytouse the standard forms forperformance evaluation,the Stow-Kent store manager,as a matter ofdiscretion, has decided not to use the standard form'We note that the Stow-Kent storemanager testified that hisrecommendations as to pay increases are effective in the majority of cases.515tobe few problems concerning coffeebreaks andvacations, a branch store manager may be calledupon to settle employee problems unless theyinvolve major deviations from company policy.A store manager has certain responsibility in whatmay be broadly termed "the merchandisingfunction."He supervises the balancing andrecording of stock. Indeed, a letter by DonaldMangold, a central buyer, to branch store managerssuggests that the branch store managers or salespersonnelmake periodic trips to the downtownAkron store for the purpose of selecting anymerchandiserequiredtosolvebranchstoremerchandise problems.Mangold testified that onone occasion a young men's pants merchandisingprogram was based on the desires of the branchstoremanagers. The above facts indicate that whilecentral office buyers and assistant buyers control thevarious sales departments at the branch stores, thebranch store managers play an important role in theoperation of this function!The branch store managers or personnel managerstrainmost new employees, although they use atraining packet put together by the central personnelstaff.There is testimony that the branch storepersonnelmanagers decide which, when, and howmany part-time or "pink card" employees to use intheir stores.The branch store managers determine the hourstobe worked by employees in the branch storecredit department, although the basic guidelines aredecided by the central credit manager; and thebranch store office managers are responsible for thework assignments of the office employees.Although the central merchandising staff has thebasic responsibility for determining inventory levels,as part of the decisional process the store managersare consulted and asked for suggestions.It is clear from the above discussion that eachpetitioned-for store constitutes an entity subject tosubstantial control by the store manager and hissupervisory staff.Although this control is notcomplete, and the central Executive Committee alsohas considerable control over the branch storeemployees, the store managers as the day-to-daysupervisorsarevitaltoemployeewelfareandworking conditions. Therefore, it is our opinion thatthe circumstances here present a situation suitable'The Employerhas attempted to show that actual supervision of branchsellingdepartments is performedby the centrallylocated buyers andassistant buyersAlthough the above-mentioned central staff personnel visitthe branch stores periodically to help with problems, merchandising, andsome sales training, these visits are relatively infrequent.An exhibitsubmitted by the Employer showsthat theymay occur as seldom as onceeveryfour to six months In addition, a selling department employeetestified that about 12 visits per year is a reasonable estimate Perhaps themost critical testimony concerning supervisionby thebuyers is DonaldMangold's statement that he, as a buyer,isnot a supervisor of branchstore selling employeesWe note,however,that various merchandisingdecisions,such as those concerning sales and markdowns, are centrallydetermined,and that telephone communication between the central storeand the branch stores is frequent However, there is no testimony about thepercentage of calls which relateto supervisorydecisions. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor allowing the employees of each petitioned-forstore to have the opportunity to decide whether ornot they desire to be represented by the Union astheir exclusive collective-bargaining representative.As pointed out in theHaagcase,supra,in retailstore chains there may be factors which militateagainst the appropriateness of a single-store unit.However,we do not believe that such factorspreponderate in the present case. The Employer'sbargaining history indicates neither a pattern ofchainwidebargainingnorthatitsestablishedbargaining relationshipswould be disturbed byfinding that the separate, petitioned-for stores areappropriate.The bargaining history consists of acontract with a labor organization covering tailorsat the Employer's stores in Summit County, Ohio,including the downtown Akron store. Another labororganization represents a unit of mechanics at theGilchristRoad warehouse and a separate unit ofmaintenance employees operating primarily out ofthedowntown Akron store.We note that thePetitioner'sunitrequest specifically excludes allemployeesrepresentedbytheseotherlabororganizations.Employee interchange is insubstantial.Suchinterchange involves a few employees in the displayfunction who occasionally help at other stores forshort periods of time. In addition, the interchangefor semiannual inventory purposes and for specialsales involves few employees and, again, is for shortperiods of time. Employee transfers are minimal;about 100 employees were transferred over a 2-yearperiod in a chain consisting of about 3,800employees. This interchange is in no way destructiveof the homogeneity of the single-store units.The dependency of branch stores on the twowarehouses for merchandise and supplies again doesnot destroy the individual identity of each branch.Suchdependencyexistsinmost chain storeoperations and does not destroy the basic economicidentityof each branch. As we said inCapitalBakers, Inc.,168 NLRB No. 119:There are, concededly, a number of factors whichwouldappear tomilitateinfavorof theappropriateness of a multiplant unit. Thus, thereisa degree of functional integration between thecentral office and the various plants operated bythe Employer, as evidenced by the fact that thecentraloffice determines policy for all plantsrespectingproductionand sales as well asemployment practices, including rates of pay,hours of work, insurance benefits, and otherfringes; by the fact that all personnel, payroll, andSocialSecurity records are maintained by thecentral office; and by the fact that all purchasingisdone by the central office. In addition, there isa supply integration among the plants ....However,we went on to find that each plantmaintained considerable autonomy based essentiallyon the substantial control exercised by the localplantmanager.Therefore, the single-plant unitassuredtoemployees the fullest freedom inexercising their rights guaranteed under the Act.The parties stipulated that employees of all leaseddepartments, except those of Audiophone Companyof Akron, Incorporated,' be excluded from the unit.The parties further agreed that certain otherworkersaretobeexcludedasconfidentialemployees,employeespresentlycoveredbycollective-bargainingagreements,guards,orsupervisors under the Act.'" They also stipulatedthat certain other workers, including Audiophone'semployees, are to be included in the unit. Inaddition, the Petitioner in its brief agrees with theEmployer that various leadmen, whom it hadpreviously sought to exclude, should be included.We find no reason to disturb the agreement of theparties as to any of these categories.As to the status of leadmen remaining in issue,"we find as follows:(1)Lead Porter-Housekeeping:This employeespends about 95 percent of his time performingmanual work. While he also directs some of the 30porters and maids, this generally occurs only ifanother porter or maid is absent, and consists ofnothing more than making sure that someone cleansthe area of the store assigned to the absent porter ormaid. He does no scheduling of employees. He mayrecommend employees for advancement, but theserecommendations appear to be given little or nospecialweight, and have no more effect than if afellowworkermade the recommendation. Thisemployee testified that on occasion he allowedothers to go home if they were ill; this, however, isonly in the case of emergency, when there is nobodyof greater authority to grant leave. Under the abovecircumstances,whichwe find inconclusive as tosupervisory indicia, this employee shall be allowedto vote subject to challenge.(2)Branch Store Lead-Stock and Housekeeping.-Of the petitioned-for stores,onlyStow-Kentpresently has an employee in this category. Therecord indicates that this leadman spends about 80percent of his time performing manual work. Therecord further indicates that this leadman directs thepeopleunderhim;however,theevidence isinconclusive as to whether such direction is routineand pursuant to orders from superiors. There is alsotestimonythatthisleadmanattendscertainsupervisorymeetingsandmakesvariousrecommendations concerning employees under him;'The Board'sOrder Consolidating Cases and Notice of RepresentationHearingwasdulyservedonAudiophoneCompany of Akron,IncorporatedWe note that Audiophone did not appear at the hearing"The parties stipulated that Mrs. Paul Bell,the wife of the Barbertonstoremanager,should be excluded as not having a community of interestwith other employees"Several lead positions,unoccupied at the time of the hearing,involveduties which would be determined only when filled Such lead positionsapse through a combination of seniority,experience,and functionsactuallyperformed,and we find the testimony as to the unoccupied positions tooinconclusiveorhypotheticalforadeterminationofwhether futureincumbents would have supervisory status Accordingly,we do not pass onthese lead positions. MAY DEPT. STORES CO.but again the record is inconclusive as to whetherthese activities are merely routine. Accordingly, weshall allow this leadman to vote subject to challenge.(3) Accounts Receivable Lead:The only functionthis employee performs which differs from that ofthe others working in his section is to pass uponquestionable cases of customers exceeding generalcredit limits. Final authority in this area rests withthe CreditManager.We include this employee inthe unit.(4)Credit Lead:The only difference between thisemployee and others working in her department isthat she appears in court as a witness on bad-checkscases.As we find no indicia of supervision, weinclude this employee in the unit.(5)Display Coordinator Lead:The occupant ofthisposition can request an employee to bringcertainsales items, such as purses, shoes, andgloves, necessary for a display. This leadman spendshis time in various of the Employer's stores; he is atthe Akron store approximately 20-25 percent of thetime, at the Stow-Kent store about 5-10 percent ofthe time, and at several non-petitioned-for stores theremainder.Under the above circumstances, weinclude him in the Akron unit. We note that theaverage time he spends at Stow-Kentis lessthan thestandard we have used for part-time or "pink card"employees (discussed below) and he therefore doesnot have a sufficient community of interest with theemployees at Stow-Kent.(6)Management Trainees:These employees aregiven broad experience in the Employer's operationwith the hope that they will eventually qualify forpositions as supervisors, management personnel, oradministrative personnel.Generally those who donot so graduate generally leave the Company. Astheseemployees have a community of interestdifferent than that of regular employees, we excludethem from the unit.(7)Packer-Wrapper Lead:This employee spendsabout 95 percent of his time on normal production,which consists of wrapping and packing merchandisefor delivery to customers. The remaining 5 percentof his time is spent checking the work of the other16 employees in the section, and distributing workand supplies to these other employees. Although thisemployeemaymake various recommendationsregarding discharge, discipline, and promotions, itappears that these recommendations are not giveneffective weight in management's final determinationof these matters. As the record does not disclosesufficient indicia of supervisory status, we find thatthis leadman is to be included in the unit.(8) Area managers, section managers, and sectionheads (Interchangeable terms):Thesepositionsappear to exist only in the branches, where they arenot formal titles as much as terminology of commonparlance,': and require separate investigation of theduties performed by each individual in issue. These517employees appear to have more responsibility thandepartment managers, stipulated by the parties asnonsupervisory, but less than divisional merchandisemanagers, stipulated by the parties as supervisory.The record is inconclusive as to their supervisorystatus, and we shall allow them to vote subject tochallenge.Pink card employees"Pink card" employees work less than 20 hoursper week. Included in this category are students,Social Security annuitants, regular employeesstill intheir probationary period, and all other employeeswho are essentiallyinan "on-call"status.Therecord is inconclusive as to the precise workschedules of many of these employees. It appearsthat some are regularly scheduled for at least 4hours a week; others work only during certain busyretail seasons, such as the Christmas season; andstillotherswork irregularly, when the Employerneeds them. Except for those whose exclusion isrequiredby establishedBoard policy, such astemporary, casual employees, we find that any"pink card" employee who regularly averages 4hours or more per week for the last quarter prior tothe eligibility date has a sufficient community ofinterest for inclusion in the unit. Accordingly, anyemployee meeting this requirement shall be eligibleto vote.Accordingly, we find that the following employeesof the Employer, at its separate stores in Akron,Barberton and Stow-Kent, Ohio, constitute unitsappropriate for the purposes of collective bargainingwithin the meaning of the Act: All regular sellingand non-selling employees, including employees ofAudiophone Company of Akron, Incorporated, andallqualified "pink card" employees, but excludingprofessionalemployees,casualemployees,temporary employees, seasonal employees, guards,confidential employees, supervisors as defined by theAct,and employees represented by other labororganizations.[DirectionofElections"'"omittedfrompublication.]"An organization chart supplied by the Employer lists "Areasupervisors"and "Section managers"However, it is not clear if thesetitles correspond to the categories in issue"As it is clear that "The May Company"isnot part of the Employer'sname, and as inclusion on the ballot may be misleading or confusing, theEmployer's name on the ballot shall appear as The M O'Neil CompanyWe note the parties have agreed to the above"Election eligibility lists, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region 8 within 7 days after the date of this Decision and Direction ofElectionsThe Regional Director shall make the lists available to allparties to the respective electionsNo extension of time to file these listsshallbe granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement,as to any election,shall be grounds for setting aside that election whenever proper objectionsare filedExcelsior Underwear,Inc,156 NLRB 1236